Exhibit 10.16

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”), dated
as of June 16, 2008 is hereby made between MIKHAIL LEIBOV (“Employee”) and IDT
CORPORATION and its divisions, affiliates, subsidiaries (including but not
limited to, IDT Telecom, IDT Capital, Inc., Net2Phone, Inc., and Union Telecard
Alliance, LLC and their respective divisions, affiliates and subsidiaries),
predecessors, successors and assigns (collectively “IDT”). Employee and IDT are
hereinafter referred to individually as a “Party” and collectively as the
“Parties”. This Agreement will become effective on the Effective Date (as
hereafter defined).

WHEREAS, EMPLOYEE’s employment with IDT will terminate effective as of the close
of business on April 1, 2008 (the “Termination Date”); and

WHEREAS, EMPLOYEE and IDT have agreed to settle fully and finally any and all
matters and/or controversies between them under the terms and conditions set
forth in this Agreement.

NOW THEREFORE, with the intent to be legally bound hereby, and in consideration
of the mutual promises and covenants contained herein and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, IDT and EMPLOYEE agree to the terms and conditions set forth
below.

1. Payment.

1.1. EMPLOYEE shall be entitled to the following payments from IDT:

(a) EMPLOYEE shall receive his base salary and benefits through the Termination
Date. Any base salary earned through the Termination Date but unpaid at such
time shall be paid at such time as other IDT employees are paid for such period.

(b) Promptly upon the expiration of the Revocation Period (as hereafter
defined), IDT shall pay to EMPLOYEE, by wire transfer of immediately available
funds to an account designated by EMPLOYEE in writing to IDT, the aggregate
amount of One Million Five Hundred Thousand Dollars ($1,500,000) (the “Severance
Pay”). The failure of IDT timely to pay EMPLOYEE the Severance Pay shall be a
material breach of this Agreement and shall relieve EMPLOYEE of his performance
obligations hereunder.

1.2. EMPLOYEE shall receive reimbursement by IDT for all reasonable business
expenses incurred prior to the Termination Date in accordance with IDT’s
policies.



--------------------------------------------------------------------------------

1.3. All payments hereunder shall be less required withholdings for taxes and
benefit plan contributions (if any).

1.4. Concurrent with the execution of this Agreement, IDT and EMPLOYEE shall
execute a Letter Agreement regarding the Corbina building located in Moscow,
Russia (the “Realiti Letter Agreement”).

2. Benefits.

2.1. As of May 1, 2008, EMPLOYEE shall be eligible to elect the continuance of
group health and dental insurance (if EMPLOYEE is currently enrolled in the IDT
sponsored plan), in accordance with federal COBRA law.

2.2. If EMPLOYEE so elects, and so long as EMPLOYEE is entitled to COBRA
coverage, EMPLOYEE’s premiums for group health and dental insurance under COBRA
shall be the published rate of group health insurance under COBRA. If EMPLOYEE
wishes to elect COBRA (continue coverage in the then current group medical
and/or dental plan after May 1, 2008), EMPLOYEE must complete and sign the COBRA
Election Form and return it to Human Resources in accordance with COBRA.

2.3. After the Termination Date, EMPLOYEE will not continue to accrue vacation
benefits or commissions, or otherwise be eligible for Life or Disability
benefits, or continue to contribute to the IDT Savings Plan or 401(k) Plan, or
participate in the Employee Stock Purchase Plan, and will not receive any other
benefits from IDT, other than those specified in this Agreement.

2.4. EMPLOYEE’s rights with respect to any options to purchase IDT stock or IDT
stock he may have received from IDT are governed by the applicable award
agreements and plan documents.

3. Payment of all Outstanding Compensation. Except for those obligations
specifically set forth in this Agreement and the Realiti Letter Agreement, as of
the Termination Date, any and all agreements or arrangements, either oral or
written, between the Parties related to commissions, bonuses, ownership or other
interests in any entities or assets, payments and/or compensation of any kind,
including but not limited to any documents, correspondence, oral promises and
any other arrangements related to the proposal known as the Jonah Value Creation
Project, (“Compensation”) are deemed null and void without any continuing
obligation or liability of any party thereunder; it being understood that, among
other things, from and after the Termination Date, except as expressly provided
hereunder or under the Realiti Letter Agreement, IDT will have no obligation to
pay EMPLOYEE any Compensation or have any duties, responsibilities or other
obligations to EMPLOYEE with respect to any agreement or arrangement and
EMPLOYEE will have no rights thereunder. EMPLOYEE acknowledges and agrees that
he is due no other compensation, commission payments, benefits or other
consideration of any kind other than as specifically identified in this
Agreement and the Realiti Letter Agreement.



--------------------------------------------------------------------------------

4. Equipment. EMPLOYEE will return any and all IDT property and equipment in his
possession, including, but not limited to, any and all IDT identification cards,
card key passes, keys, pagers, computers (laptops or desktops), cellular
telephones, BlackBerry or similar personal digital assistant devices, corporate
credit cards, corporate calling cards, and any other property or equipment in
his possession that IDT may not know of, on or before the Termination Date.

5. Termination of Employment; Resignation.

5.1. EMPLOYEE acknowledges and agrees that his employment by IDT terminated on
the Termination Date, and that he will be deemed to have resigned from all
officer positions and directorships that he may hold with IDT (or otherwise at
the request of IDT) at such time including without limitation as an officer of
IDT Telecom. On or prior to the Termination Date, EMPLOYEE shall execute and
deliver a resignation letter from such officer positions and directorships in
the form attached hereto as Exhibit A.

5.2. EMPLOYEE shall maintain any and all rights related to EMPLOYEE's equity
interest in Fabrix T. V. Ltd. (“Fabrix”). There are no restrictions in this
Agreement regarding EMPLOYEE managing the business of Fabrix and serving as an
officer or director of Fabrix.

6. Re-employment or Reinstatement. EMPLOYEE recognizes and acknowledges that IDT
has no obligation to recall, rehire, or re-employ EMPLOYEE in the future.

7. Cooperation.

7.1. EMPLOYEE agrees to cooperate with reasonable requests for advice,
cooperation and/or assistance made by IDT, in connection with matters he worked
on while employed by IDT, including, without limitation, to assist in the
orderly transition of his duties and responsibilities and any outstanding
projects to the individual (or individuals) designated by IDT. Failure by
EMPLOYEE to provide complete and honest cooperation will constitute a material
breach of this Agreement. EMPLOYEE shall be entitled to reimbursement from IDT
of his actual out-of-pocket expenses incurred in providing such advice,
cooperation and assistance. EMPLOYEE shall not be entitled to any additional
compensation in return for his reasonable cooperation.

7.2. In furtherance of the foregoing, EMPLOYEE agrees to cooperate with all
reasonable requests which IDT may make, including but not limited to, requests
for information, interviews, depositions (to be conducted at a mutually
convenient and reasonable time) and/or at trial related to any legal action
arising from events which occurred during EMPLOYEE’s employment, including but
not limited to matters involving CVT, Voice Prepaid and Diamond. IDT shall
attempt, in good faith and when possible, to issue the above referenced requests
so as not to prevent EMPLOYEE’s efficient disposition of same, and EMPLOYEE
agrees to comply in good faith with IDT’s requests. EMPLOYEE shall be entitled
to reimbursement from IDT of his actual expenses incurred in providing such
cooperation. EMPLOYEE shall not be entitled to any additional compensation in
return for his reasonable cooperation with the above named matters.



--------------------------------------------------------------------------------

8. No Other Inducements. EMPLOYEE acknowledges that the payments described in
Section 1 are made solely in consideration of and in exchange for his execution
of this Agreement and the general release. EMPLOYEE acknowledges that he is not
otherwise entitled to receive the payments and other items of value referenced
above, absent his execution of this Agreement, and that no other promise or
agreements of any kind have been made to him or with him by any person or entity
whatsoever to cause him to sign this Agreement.

9. Release.

9.1. For good and valuable consideration (the receipt and sufficiency of which
hereby are acknowledged) and as a material inducement to IDT to enter into this
Agreement, EMPLOYEE, for himself and his heirs, executors, administrators,
personal representatives and members of his immediate family, hereby
voluntarily, irrevocably and unconditionally releases, acquits and forever
discharges IDT and its present and former officers, directors, employees,
shareholders, consultants, attorneys, advisors, insurers, agents and
representatives, and all persons acting by, through, under or in concert with
any of them (whether any of the aforementioned individuals were acting as agents
for IDT or in their individual capacities) (collectively, the “Released
Parties”) from any and all claims and causes of action (except those necessary
to enforce his rights under this Agreement and the Realiti Letter Agreement)
including, but not limited to, claims related to EMPLOYEE’s employment, or
separation from employment; any claims for salary, bonuses, commissions,
payments related to severance pay, vacation pay or any benefits under the
Employee Retirement Income Security Act (except for vested ERISA benefits which
are not affected by this Agreement); any claims for option, stock or other
incentive awards; any claim under New Jersey’s Wage and Hour Laws, or other
state wage and hour laws; any claim under the Worker Adjustment and Retraining
and Notification Act; any claim alleging sexual or other harassment, or
discrimination based on race, color, national origin, ancestry, religion,
marital status, sex, sexual orientation, citizenship status, pregnancy, medical
condition, handicap or disability (as defined by the Americans with Disabilities
Act or any foreign, federal, state or local law), age, or any other unlawful
discrimination (under the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act of 1990, Title VII of the Civil Rights
Act of 1964, as amended, the Americans with Disabilities Act, the Equal Pay Act,
the Violence Against Women Act, the New Jersey Law Against Discrimination, or
any other foreign, federal, state or local laws); discharge in violation of New
Jersey’s Conscientious Employee Protection Act or other foreign, state or
federal “whistle blower” laws; discharge in violation of the federal Family and
Medical Leave Act, the New Jersey Family Leave Act or other foreign, state or
federal family leave laws; the New Jersey Temporary Disability Benefits Law,
breach of implied or express contract, breach of promises, misrepresentation,
negligence, fraud, estoppel, defamation, infliction of emotional distress,
violation of public policy, retaliatory discharge, wrongful or constructive
discharge, retaliation, intentional tort or for attorneys' fees, which EMPLOYEE
or



--------------------------------------------------------------------------------

his heirs, executors, administrators, personal representatives or members of his
immediate family now have, ever had or may hereafter have, whether known or
unknown, suspected or unsuspected, up to and including the date both Parties
have executed this Agreement.

9.2. EMPLOYEE, for himself and his heirs, executors, administrators, personal
representatives and members of his immediate family, also hereby waives all
rights to file any charge or complaint against IDT arising out of EMPLOYEE’s
employment by or termination thereof from IDT before any federal, state or local
administrative agency, except where any law prohibits such waivers. EMPLOYEE,
for himself and his heirs, executors, administrators, personal representatives
and members of his immediate family, further waives all rights to recover any
damages or equitable or other relief in any claim or suit brought by or through
the Equal Employment Opportunity Commission, or any other federal, state or
local agency under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Equal Pay Act, the
New Jersey Law Against Discrimination or any other foreign, federal, state, or
local discrimination law, except where such waiver is prohibited by law.

9.3. EMPLOYEE further agrees, promises and covenants that neither he nor his
heirs, executors, administrators, personal representatives, members of his
immediate family or any person, organization, or other entity acting on his
behalf has filed, charged or claimed, or will file, charge or claim, or will
cause or permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary relief or other) against the
Released Parties involving any matter occurring in the past up to the Effective
Date (as hereafter defined), or involving or based upon any claims, demands,
causes of action, obligations, damages or liabilities which are later
discovered.

9.4. EMPLOYEE further agrees that the releases contained in Sections 9.1 through
9.3 above shall survive in the event of a breach by EMPLOYEE (or any person,
organization or entity acting on his behalf) of this Agreement or the Realiti
Letter Agreement, or any representation, warranty, promise, covenant or other
obligation contained herein or therein.

9.5. Notwithstanding anything contained herein to the contrary, from and after
the Termination Date, EMPLOYEE shall continue to be entitled to indemnification
pursuant to any applicable provision of the Certificate of Incorporation or
By-laws of IDT which purport to create, for the benefit of EMPLOYEE, rights to
indemnification and to any benefits under any applicable directors and officers
insurance policies maintained by IDT (but nothing herein shall preclude IDT from
altering, amending, modifying or supplementing any provision of its Certificate
of Incorporation or By-laws or any such insurance policy, or terminating any
such insurance policy), provided that any such alteration, amendment,
modification, supplement or termination shall apply to other IDT former or
current employees (or classes of former or current employees) in addition to
EMPLOYEE. This Section 9.5 shall survive the execution and delivery of this
Agreement and shall not be affected by the various Releases provided above in
Sections 9.1, 9.2 and 9.3.



--------------------------------------------------------------------------------

9.6. To the knowledge of IDT as of the Termination Date, it does not have any
claims or causes of action against EMPLOYEE; provided that nothing herein shall
be deemed to be a release by IDT or any other party of any claims or causes of
action against EMPLOYEE or waiver of any rights.

10. No Admission of Liability. The making of this Agreement and the Realiti
Letter Agreement and anything contained herein or therein is not intended, and
shall not be construed, as an admission that IDT has violated any foreign,
federal, state or local law (statutory or common law), ordinance or regulation;
breached any contract; or violated any right or obligation that it may owe or
may have owed to EMPLOYEE, or committed any wrong whatsoever against EMPLOYEE.
EMPLOYEE further acknowledges, covenants, and agrees that no final findings or
final judgments have been made by any court or arbitration panel against IDT in
favor of EMPLOYEE, and that EMPLOYEE does not purport and will not claim to be a
prevailing party, for any purpose.

11. Confidentiality of Agreement. The Parties agree that the consideration
furnished under this Agreement and the Realiti Letter Agreement, the discussions
and correspondence that led to this Agreement and the Realiti Letter Agreement,
and the terms and conditions of this Agreement and the Realiti Letter Agreement
are confidential. EMPLOYEE represents that he, and any attorney he may have
retained to review this Agreement and the Realiti Letter Agreement, have not
disclosed the terms or conditions of this Agreement or the Realiti Letter
Agreement. Except as may be required by law or to enforce the terms hereof or
thereof, neither EMPLOYEE nor his attorney may disclose the above information to
any other person or entity, except that EMPLOYEE may disclose the provisions of
this Agreement and the Realiti Letter Agreement to his immediate family members
and financial and/or tax advisor, provided that EMPLOYEE makes the person to
whom disclosure is made aware of the confidentiality provisions of this
Agreement and such person agrees in writing to keep confidential the terms of
this Agreement and the Realiti Letter Agreement. If subpoenaed to appear in any
civil or criminal litigation, or by any governmental authority, to testify as to
the contents of this Agreement and/or the Realiti Letter Agreement, EMPLOYEE
agrees to immediately forward a copy of the subpoena to the Director of Legal
Operations of IDT so that IDT may contest such subpoena, or any request,
requirement or order related thereto, and to notify the proponent of the
subpoena that this Agreement and/or the Realiti Letter Agreement are the subject
of an agreement of confidentiality. IDT may disclose the terms and conditions of
this Agreement and the Realiti Letter Agreement to its respective officers,
directors, employees, accountants and counsel who have a business need to know,
and as otherwise required by law. EMPLOYEE further agrees that he will not
encourage others who are not parties to this Agreement and/or the Realiti Letter
Agreement to demand any disclosure of the terms and conditions of this Agreement
and/or the Realiti Letter Agreement.



--------------------------------------------------------------------------------

12. Intellectual Property and Non-Disclosure Obligations.

12.1. EMPLOYEE agrees that he will not file, without the express written consent
of the Chief Executive Officer (“CEO”) or Director of Legal Operations of IDT
Corporation, any patent, copyright or trademark applications relating to any IDT
Invention (as hereafter defined), except under the direction of IDT Corporation.
As referred to in this Agreement, “IDT Invention” shall mean all ideas,
inventions, discoveries, improvements, trade secrets, formulae, techniques,
data, software, programs, systems, specifications, developments, system
architectures, documentation, algorithms, flow charts, logic diagrams, source
code, methods, processes, marketing and business data, including
works-in-progress, whether or not subject to statutory protection, whether or
not reduced to practice, which were conceived, created, authored, developed, or
reduced to practice by EMPLOYEE, either alone or jointly with others, whether on
the premises of IDT or not, during his employment by IDT. EMPLOYEE agrees to
assist IDT in perfecting, registering, maintaining, and enforcing, in any
jurisdiction, IDT’s rights (including such rights as may be assigned by IDT from
time to time) in the IDT Inventions by performing promptly all acts and
executing all documents deemed necessary or convenient by IDT and does hereby
irrevocably designate and appoint IDT and its duly authorized officers and
agents as his agent and attorney-in-fact to do all lawfully permitted acts
(including, but not limited to, the execution, verification and filing of
applicable documents) with the same legal force and effect as if performed by
him

12.2. EMPLOYEE agrees that he will not, without the express written consent of
the CEO or Director of Legal Operation of IDT Corporation, use the Confidential
Information (as hereafter defined). As referred to in this Agreement,
“Confidential Information” shall mean technical and business information about
IDT, and its clients and customers which is held to be confidential and
proprietary by IDT and was learned by EMPLOYEE in the course of his employment
by IDT except that the following shall not be Confidential Information:
(i) information that, after disclosure, becomes generally available in the
industry by publication or otherwise, except through a breach or violation of
the terms of this Agreement; or (ii) information that is or received by the
EMPLOYEE from a third party reasonably believed to have a legal right to
transmit the same, free of any obligation of confidence; or (iii) information
which the EMPLOYEE can establish was in his possession prior to disclosure while
with IDT. Confidential Information shall include, without limitation, any and
all proprietary IDT Inventions, any trade secrets, customer and potential
customer names, product plans and designs, licenses and other agreements,
marketing and business plans, and other financial and business information of
IDT. EMPLOYEE will not duplicate or replicate (or cause or permit others to
duplicate or replicate) any document or other material in any medium embodying
any Confidential Information. EMPLOYEE will not disclose or permit the
disclosure of any Confidential Information to any person or entity under any
circumstances, unless EMPLOYEE is required to disclose such information by law
or pursuant to a judicial order, and in such case, prior written notice to IDT
is required where possible. All of the Confidential Information shall remain the
sole and exclusive property of IDT. IDT owns all right, title and interest in
and to the Confidential



--------------------------------------------------------------------------------

Information and other intellectual property owned by IDT, including, without
limitation, the IDT Inventions. EMPLOYEE agrees that he acquired no right, title
or interest in any Confidential Information or the IDT Inventions; and the
Confidential Information is specialized, unique in nature, and of great value to
IDT and that such Confidential Information gives IDT a competitive advantage.
EMPLOYEE hereby agrees to promptly return to IDT all tangible materials and all
copies thereof, in whatever media, in his possession or control, containing or
employing any Confidential Information or the IDT Inventions, together with a
written certification with the foregoing.

12.3. EMPLOYEE acknowledges and agrees that all copyrights, trademarks, patents
and IDT Inventions conceived, created, authored, developed or reduced to
practice by EMPLOYEE during his employment with IDT are the sole and exclusive
property of IDT; all copyrightable works included in the IDT Inventions shall be
“works made for hire” within the meaning of the Copyright Act of 1976, as
amended (17 U.S.C. §101), and IDT Corporation is the “author” within the meaning
of such Act; and in the event that title to any or all of the IDT Inventions
does not or may not, by operation of law, vest in IDT, EMPLOYEE hereby assigns
to IDT all his right, title and interest in all IDT Inventions, and all copies
of them, in whatever medium fixed or embodied, and in all writings relating
thereto in his possession or control and expressly waives any moral rights or
similar rights in any IDT Invention or any such work made for hire.

12.4. EMPLOYEE acknowledges and agrees that:

(a) (i) IDT owns all right, title and interest in and to the Confidential
Information and IDT Inventions, and (ii) EMPLOYEE acquired no right, title or
interest in any Confidential Information or the IDT Inventions; and

(b) The Confidential Information is specialized, unique in nature, and of great
value to IDT and that such Confidential Information gives IDT a competitive
advantage; and

(c) EMPLOYEE hereby agrees to promptly return to IDT all tangible materials and
all copies thereof, in whatever media, in his possession or control, containing
or employing any Confidential Information, together with a written certification
with the foregoing.

13. Non-Competition and Non-Solicitation.

13.1. EMPLOYEE acknowledges and agrees that, during the eighteen (18) month
period following the Termination Date:

(a) EMPLOYEE shall not, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director or in any other
individual or representative capacity, engage or participate, invest in (except
for investments of less than 5% of a business entity’s capitalization) or become
employed by any business that is in competition in any manner whatsoever with
the business of IDT as such business exists as of the Termination Date;



--------------------------------------------------------------------------------

(b) EMPLOYEE shall not, directly or indirectly, influence or attempt to
influence, or assist or advise any person attempting to influence, customers,
distributors, partners or suppliers of IDT (i) to divert any part of their
business away from IDT, (ii) to cause damage to the business of IDT, or (iii) to
do any material business with any competitor of IDT; and

(c) EMPLOYEE shall not, directly or indirectly, except for general solicitations
not directed at IDT specifically, solicit or recruit any employee, officer,
partner or consultant of IDT to leave the employment of IDT or terminate his/her
relationship with IDT and EMPLOYEE shall not advise or otherwise assist any
other person to solicit or recruit any employee, officer, partner or consultant
of IDT.

13.2. Without derogating from the parties rights and obligations in the other
provisions of this Agreement, for the purposes of Section 13.1 (a), the
following shall not be considered as a business of IDT as such business exists
as of the Termination Date:

(a) A business which implements the Personal Television (as defined below)
concept, through content management, application management, general purpose
digital media storage and storage management, user interface management and
other related management and service applications, except insofar as such
business is competitive with the business of Fabrix T.V. Ltd (including the IDT
storage for Digital Media plan) or IDT’s social media project.

(b) “Personal Television” is defined as anything you want, anytime you want it
and on any device you want service concept – meaning the delivering of any type
of programming to an individual in any electronic form or any electronic device.

13.3. The Parties agree that the provisions of this Section 13 replace all prior
non-competition and non-solicitation provisions in any agreements between
EMPLOYEE and IDT notwithstanding any survival clauses contained therein. The
Parties further agree that the provisions of this Section 13 shall be
interpreted as broadly as possible in favor of IDT.

14. Non-Disparagement. EMPLOYEE agrees that he will not at any time, in any way,
disparage IDT or any individuals associated with IDT, including its present or
former officers, directors, agents and employees, by making or soliciting any
comments, statements or the like to the media or to others, either orally or in
writing, that may be considered to be derogatory or detrimental, in any way, to
the good name or business reputation of IDT or such other persons. EMPLOYEE
further agrees that he will not engage in any conduct that is in any way
injurious, or may be perceived to be injurious, to IDT’s reputation or interest
(other than normal competitive process not in violation of this Agreement),
including, but not limited to, encouraging or assisting others to bring any form
of suit, claim or cause of action against IDT.



--------------------------------------------------------------------------------

15. Breach. EMPLOYEE agrees and acknowledges that if he breaches any
representation, covenant, promise or undertaking made pursuant to this Agreement
and the Realiti Letter Agreement, IDT is authorized to pursue all rights and
remedies available in law or in equity, which rights and remedies may include,
but are not limited to, EMPLOYEE’s obligation to promptly return to IDT all
amounts paid by IDT to EMPLOYEE under this Agreement.

16. Agreement Not Admissible. The Parties agree that this Agreement and the
Realiti Letter Agreement may be used and admitted as evidence only in a
subsequent proceeding in which IDT or EMPLOYEE seeks to enforce its/his rights
hereunder.

17. Representations and Warranties. EMPLOYEE represents and warrants that he has
been advised in writing to consult with an attorney before signing this
Agreement; that he has had an opportunity to be represented by independent legal
counsel of his own choice throughout all of the negotiations preceding the
execution of this Agreement; that he has executed this Agreement after the
opportunity for consultation with above-described independent legal counsel;
that he is of sound mind and body, competent to enter into this Agreement, and
is fully capable of understanding the terms and conditions of this Agreement;
that he has carefully read this Agreement in its entirety; that he has had the
opportunity to have the provisions of this Agreement explained to him by his own
counsel, who has answered to his satisfaction any questions he has asked with
regard to the meaning of any of the provisions of this Agreement, and that he
fully understands their terms and significance; and that he voluntarily assents
to all the terms and conditions contained therein, and that he is signing this
Agreement of his own force and will, without any coercion or duress. EMPLOYEE
acknowledges and agrees that EMPLOYEE is not relying on IDT for, and IDT is not
providing, any tax, legal, or accounting advice and that Executive is solely
responsible for any taxes, interest or penalties relating to benefits he may
receive under this Agreement including, but not limited to, any taxes, interest
or penalties that may be imposed incur under Section 409A of the Internal
Revenue Code (“409A”) and EMPLOYEE agrees to indemnify and hold harmless IDT
from and against any and all taxes, interest, penalties, and other costs and
expenses as a result of any non-compliance with 409A.

18. Consideration and Revocation Periods. Pursuant to the Older Workers Benefit
Protection Act, EMPLOYEE is advised that he shall have at least 21 days to
consider this Agreement before signing it, but may sign this Agreement at any
earlier time if he so desires. If EMPLOYEE signs this Agreement, he shall have 7
calendar days thereafter (the “Revocation Period”) to revoke this Agreement by
indicating his desire to do so, in writing, addressed to IDT Corporation—Legal
Department, 520 Broad Street, 4th Floor, Newark, New Jersey 07102 (attention:
Director of Legal Operations). In order for such revocation to be effective, it
must be received before 5:00 p.m. on the seventh day following the date this
Agreement was executed by EMPLOYEE. The effective date of this Agreement shall
be the 8th day following the execution of this Agreement by EMPLOYEE (the
“Effective Date”). In the event EMPLOYEE does not accept this Agreement, or in
the event EMPLOYEE revokes this Agreement during the Revocation Period, this
Agreement, including, but not limited to, the obligation of IDT to make the
payments set forth in Section 1, shall automatically be deemed null and void,
and EMPLOYEE shall promptly return to IDT any amounts paid by IDT to EMPLOYEE
under this Agreement.



--------------------------------------------------------------------------------

19. Severability. If, at any time after the date EMPLOYEE executes this
Agreement, any provision of this Agreement shall be held to be illegal, void or
unenforceable, such provision shall be of no force and effect, provided that, in
the event that any provision of Section 13 is held invalid or unenforceable or
is deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws, and such other changes shall be made to give effect to the original intent
of the Parties. The illegality or unenforceability of any provision shall have
no effect upon, and shall not impair the enforceability of, any other provision
of this Agreement, provided that, upon a finding by a court or agency of
competent jurisdiction that the release of claims contained in Section 9 is
illegal, void or unenforceable, EMPLOYEE agrees that, at the request of IDT, he
will execute a release covering all the same claims as are released under
Section 9 that are legal and enforceable, or, if the basis on which the release
was found illegal, void or unenforceable cannot be so cured, to return promptly
to IDT, upon its request, all amounts paid to him under this Agreement.

20. Prior Agreements Superseded; No Oral Modification. This Agreement and the
Realiti Letter Agreement constitutes the complete understanding between the
Parties and supersedes any and all prior agreements (whether oral or written)
between the Parties (including, but not limited to, all agreements related to
commissions and any other payments). EMPLOYEE acknowledges that neither IDT nor
any representative of IDT has made any representation or promises to EMPLOYEE
other than as set forth herein. This Agreement may not be modified except in a
writing signed by both EMPLOYEE and the CEO of IDT Corporation.

21. No Assignment of Claims. Each of the Parties represents and warrants that
it/he has not assigned or transferred any of the claims released under this
Agreement, or any portion of or interest in any such claims, to any other
individual, firm, or other entity.

22. Dispute Resolution. The Parties hereby agree and submit to the exclusive
jurisdiction of the Superior Court of New Jersey, Essex County, in any action,
lawsuit or other proceeding arising out of or relating to this Agreement. The
Parties irrevocably waive any objection that they may now or hereafter have to
the venue of any such action, lawsuit or other proceeding in any such court or
that such action, lawsuit or other proceeding was brought in an inconvenient
forum, and agree not to plead or claim the same.

23. Choice of Law. This Agreement will be construed and enforced in accordance
with the laws of the State of New Jersey, without regard to its conflict of law
rules.

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original. Facsimile signatures shall be deemed effective if
subsequently followed by handwritten signatures.



--------------------------------------------------------------------------------

25. Construction of Agreement. This Agreement shall be interpreted without
regard to the identity of the drafter, and shall not be construed for or against
either party. The subheadings in this Agreement are for convenience only and
shall not affect the interpretation of the substantive terms of this Agreement.

26. Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.

[Signature Page Follows]



--------------------------------------------------------------------------------

WHEREFORE, the Parties, by their signatures below, evidence their agreement to
the provisions stated above.

 

IDT CORPORATION By:   /s/ James A. Courter Name:   James A Courter. Title:  
CEO-IDT Corporation Dated:   June 16, 2008

I HAVE READ AND UNDERSTOOD THIS AGREEMENT, INCLUDING THE GENERAL RELEASE OF ALL
CLAIMS CONTAINED IN SECTION 9, AND AM IN AGREEMENT WITH ITS TERMS.

 

EMPLOYEE: /s/ Mikhail Leibov Name: Mikhail Leibov Dated: June 16, 2008

 

Sworn to before me this 16th day of June, 2008 /s/ Notary Public Notary Public



--------------------------------------------------------------------------------

EXHIBIT A

April 1, 2008

The Board of Directors

IDT Telecom, Inc.

520 Broad Street

Newark, New Jersey 07102

 

Re: Resignation

Dear Sirs:

I hereby resign my position as an Officer and/or Director of the following
entities, effective April 1, 2008:

IDT Telecom, Inc.

IDT Domestic Telecom, Inc.

IDT International Telecom, Inc.

IDT Prepaid, Inc.

IDT Stored Vale Service, Inc.

IDT InteGreat Holding, LLC

IDT Wizard Holding, LLC

Advance Data Services, Inc.

Entrix Telecom, Inc.

Union Telecard Alliance, LLC

I confirm that I have no claim against IDT Corporation and its divisions,
affiliates, subsidiaries (including but not limited to, IDT Telecom, IDT
Capital, Inc., Net2Phone, Inc., and Union Telecard Alliance, LLC and their
respective divisions, affiliates and subsidiaries), predecessors, successors and
assigns for compensation for loss of office.

 

Very truly yours, /s/ Mikhail Leibov MIKHAIL LEIBOV